Title: Enclosure: Charles Cotesworth Pinckney to Thomas Butler, 23 March 1800
From: Pinckney, Charles Cotesworth
To: Butler, Thomas



Sir,
Head Quarters at Shepherds Town [Virginia]March 23d. 1800

I understand it to be the intention immediately to complete the Fourth Regiment which you command, to the full peace establishment of six hundred privates, and the regulated number of Sergeants, Corporals, & Musicians. As one of the Battallions is to be stationed on the Georgia Frontier, and the other in Tennessee, the following arrangement of the officers will for the present be observed.


For Tenessee—Major Peters
For Georgia Major Bradley


Edward Butler Capn:
Joseph Brock Capn:


Francis Johnston 1st Lieutt.
John Hanes 1st: Lieutt:


Wanting 2d Lieutt.
John S Porter 2d Lieutt.


Benjn: Lockwood Capn:
Alexander Gibson Capn.


Gabriel Jones 1st. Lieutt.
Hartman Leitheiser 1st: Lieutt:


Wanting 2d Lieutt.
Wanting 2d Lieutt.


Jonathan Taylor Capn:
Ross Bird Capn.


John Campbell 1st: Lieutt.
James Love 1st: Lieutt


Thos. Eastland, 2d Lieutt:
Daniel Newman 2d. Lieutt.


Robt. Purdy Capn.
Wm: Diven Capn:


John Wallington 1st Lieutt:
Sam McGuire 1st: Lieutt:


James Desha 2d: Lieut.
Wanting 2d. Lieutt.


Peter Grayson Capn:
Campbell Smith Capn:


Joseph Bardman 1st: Lieutt.
Thos: Blackburn 1st. Lieutt:


Wanting 2d. Lieutt:
Wanting 2d. Lieutt:


You will for the present take up your principal residence in Tennessee, but occasionally visit your Battallion on the Georgia Frontier; However this visit you have no occasion to make, till November next, unless in the interim the urgency of service should acquire it.
In your passage thro Kentucky to your station in Tennessee, you will give directions to Capn: Taylor, and the Officers of the Fourth with him, to march all the Recruits they have made to such place on the Cumberland Frontier in Tenessee as the exigency of the service will most require.
As it is intended that all the officers of the First, Second, and Third Regiments, shall join their respective Corps under Genl: Wilkinson, you may give permission to Capn: Sparkes to be absent six weeks previous thereto to visit his friends at Pittsburgh.
If on your arrival in Tenessee, you find that Capn Ball of the Dragoons may be indulged in the course of the Summer, with a furlough for six weeks or thereabouts, without injury to the service you may grant him one.
In the arrangement accompanying this, you will see the mode in which it is contemplated to complete your Regiment, if it meets with the approbation of Major-General Hamilton, to whom the Secretary of War has referred me for definitive regulations on this subject.
You will pay a strict observance to the order I have forwarded to Major Peters relative to the observance of tranquillity on the Indian Frontiers by guarding the Indian land from being illegally settled, and the industrious Frontier Inhabitant from Indian thieving and predatory incursions. You will likewise give the necessary Aid when required to the Agents of the United States in the Creek and Cherokee Nations, and as the same Regiment will now guard both the Georgia & Tenessee Frontiers, the Public services cannot now suffer by any clashing of commands on those Frontiers.
As it is possible that incidents in the North Western Frontier may render it expedient to reinforce Brigr: Genl: Wilkinson, the Troops under your command in Tennessee will cooperate with him, should he require it, on any sudden emergency, without waiting for further orders from me.
I have the honor to be, Sir, with great respect,   Your most obedt. Servt

Charles Cotesworth PinckneyMajor-General
Lieutt. Colo ButlerFourth Federal Regt:


